DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Withdrawn Without Traverse
This application is in condition for allowance except for the presence of claims 18-20, directed to a multi-layer dosage form, non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Vogler on 24 July 2022.


The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claim 11.
Claim 13, line 1, please delete “the second” and insert therefor --one--. 
Claim 13, line 2, after “the first active ingredient” please insert --, and wherein the first active ingredient and second active ingredient are in different formulations--.
Claim 14, line 1, please delete “the second” and insert therefor --one--. 
Claim 14, line 2, after “the first active ingredient” please insert --, and wherein the first active ingredient and the material are in different formulations--.
Claim 15, line 10, please delete “anti-angina]” and insert therefor --anti-angina--.
Claim 15, line 12, after “smoking cessation products” please delete the second comma.
Please cancel claims 18-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Tian (US 2011/0229573) optionally further in view of Park et al. (“Park”, US 2011/0213036).  The inventions of Tian and Park are delineated in the previous Office action (see pages 4-6 of Office action mailed 13 April 2022) and incorporated herein by reference.  However, independent claim 1 has been amended to include the limitations wherein the first formulation comprises 4-10 wt.% non-gelling fish gelatin and 2-8 wt.% mannitol; the second formulation comprises 4-10 wt.% non-gelling fish gelatin, 2-8 wt.% mannitol, and 1-7 wt.% of at least one of citric acid or sodium phosphate dibasic and having a second density not equal to the first density into the same preformed mold; and a difference between the first density and the second density is 0.005 g/ml to 0.475 g/ml; along with previously cited process steps (e.g., see independent claim 1).  This particular combination of limitations and process steps is not taught or suggested in the prior art.  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to form a multi-layer dosage form according to the limitations of independent claim 1 as amended, with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611